United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 13, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-20693



EDUARDO DeLaGARZA; ET AL,

                                                             Plaintiffs

EDUARDO DeLaGARZA,

                                                Plaintiff-Appellant,

versus

JOHN E. POTTER, POSTMASTER GENERAL,
UNITED STATES POSTAL SERVICE,

                                                 Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (4:02-CV-4974)
                      --------------------

Before HIGGINBOTHAM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5th Cir. R. 47.6.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.